Title: From George Washington to James Wood, 28 July 1758
From: Washington, George
To: Wood, James



My Dear Colonel
[Camp at Fort Cumberland, c.28 July 1758]

If thanks flowing from a heart replete with joy and Gratitude can in any Measure compensate for the fatigue anxiety & Pain you had at my Election be assurd you have them. tis a poor, but I am convincd welcome tribute to a generous Mind—such, I believe yours to be.
How I shall thank Mrs Wood for her favourable wishes? and how acknowledge my Sense of Obligations to the People in General for their choice of me I am at a loss to resolve on—but why—can I do it more effectually than by making there Interests (as it really is) my own and doing every thing that lyes in my little Power for the Honr and welfare of the County—I think not—and my best endeavours they may always Command—I promise this now, when promises may be regarded—before they might pass as words of Course.
I am extreme thankly to you & my other friends for entertaining the Freeholders in my name—I hope no exception were taken to any that voted against me but that all were alike treated and all had enough it is what I much desird—my only fear is that you spent with too sparing a hand.
I don’t like to touch upon our Publick Affairs the Prospect is overspread by too many ill to give a favourable Acct. I will therefore say little—but yet say this, that backwardness appears in all things but the approach of Winter—that joggs on apace.
